DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  This claim recites “preferably wherein a plurality of optical fibers is packaged in said cable”.  This is not a concrete limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (7577061) in view of Hill (2014/0036628).
With respect to claim 1, Williamson teaches collecting base survey data, comprising measuring base survey signals in the seismic receiver spread induced by seismic waves propagating through the earth formation (Col 4, lines 51-53); determining base receiver-consistent scalars for the seismic receiver channels from the base survey data, wherein each said receiver-consistent scalar is a measure of signal amplitude induced by seismic waves propagating through the earth formation adjacent to each respective seismic receiver channel (Col 4, lines 55-59); allowing a time lapse between said collecting of base survey data and collecting of monitor survey data (Col 4, lines 62-63); after said time lapse, collecting the monitoring survey data, comprising measuring monitor survey signals in the seismic receiver spread induced by seismic waves propagating through the earth formation (Col 4, lines 60-61); determining monitor receiver-consistent scalars for the seismic receiver channels from the monitor survey data (Col 5, lines 1-2); and outputting base and monitor receiver-consistent scalars to reveal changes in the receiver-consistent scalars before and after the time lapse (Col 6, 
Hill teaches selecting a seismic receiver spread disposed in a borehole in an earth formation ([0047], lines 1-3; [0048], lines 9-14), wherein said seismic receiver spread comprises a plurality of seismic receiver channels each seismic receiver channel having a seismic receiver channel location, whereby each seismic receiver channel is acoustically coupled to the earth formation that is present adjacent to the seismic receiver channel location ([0046]; [0048], lines 14-19).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Williamson with the seismic receiver spread of Hill since such a modification would have allowed the survey to multiple points along the borehole.
 With respect to claim 2, Williamson teaches the values of signal amplitude are determined using a channel-consistent scalar technique (Col 4, lines 55-59).
With respect to claim 4, Williamson teaches using the changes in the receiver-consistent scalars to delineate information about physical changes in the subsurface (Col 6, lines 47-51).
With respect to claim 9, Williamson teaches delineating a change in an elastic property of the earth formation that is present adjacent to the seismic receiver channel locations (Col 6, lines 47-51).
With respect to claim 10, Williamson teaches the monitor receiver-consistent scalars for the seismic receiver channels are determined from the monitor survey data by following the same procedure that is used to determine the base receiver-consistent scalars from the base survey data (Col 5, lines 1-2).
With respect to claim 11, Williamson teaches the time lapse is at least one full day (col 7, lines 37-41).
With respect to claim 12, Williamson teaches the invention as discussed above.  However, it does not teach the seismic receiver channels in the seismic receiver spread form a string of seismic receiver channels.
Hill teaches the seismic receiver channels in the seismic receiver spread form a string of seismic receiver channels ([0046]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Williamson with the seismic receiver string of Hill since such a modification would have allowed the survey to multiple points along the borehole.
With respect to claim 13, Williamson teaches the invention as discussed above.  However, it does not teach the seismic receiver spread is formed by a Distributed Acoustic Sensing (DAS) system which subdivides an optical fiber in a plurality of DAS receiver channels whereby the seismic receiver channels are said DAS receiver channels.
Hill teaches the seismic receiver spread is formed by a Distributed Acoustic Sensing (DAS) system which subdivides an optical fiber in a plurality of DAS receiver channels whereby the seismic receiver channels are said DAS receiver channels ([0017], lines 1-3, 9-14; [0025]).  It would have been obvious to one of ordinary skill in 
With respect to claim 14, Williamson teaches the invention as discussed above.  However, it does not teach said optical fiber is packaged in a cable and operated as a DAS optical fiber, preferably wherein a plurality of optical fibers is packaged in said cable and operated as DAS optical fibers.
Hill teaches said optical fiber is packaged in a cable and operated as a DAS optical fiber, preferably wherein a plurality of optical fibers is packaged in said cable and operated as DAS optical fibers ([0021], lines 8-9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Williamson with the DAS fiber cable of Hill since such a modification would have protected the fiber from damage.  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Hill and further in view of Mathieu (2006/0031017).
Williamson as modified teaches the invention as discussed above.  It further teaches outputting differences between base receiver-consistent scalars and monitor receiver-consistent scalars for one or more of the seismic receiver channels (Col 6, lines 21-45).
However, it does not teach a step of depth-matching of monitor receiver-consistent scalars of one or more of the seismic receiver channels with base receiver-consistent scalars of corresponding seismic receiver channels; extracting a set of depth 
Mathieu teaches a step of depth-matching of monitor receiver-consistent scalars of one or more of the seismic receiver channels with base receiver-consistent scalars of corresponding seismic receiver channels ([0024]); extracting a set of depth shifts for said one or more of the seismic receiver channels between base and monitor surveys ([0057]); outputting said set of depth shifts ([0061], lines 2-4) and delineating information about relative movement between rock layers in the subsurface earth formation and the seismic receiver channels that has occurred during the time lapse (Fig 7); and depth aligning the base receiver-consistent scalars and monitor receiver-consistent scalars ([0066]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Williamson with the depth matching of Mathieu since such a modification would have improved the correlation results.  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Hill and Mathieu, and further in view of Hornman (9494461).

Williamson as modified teaches the invention as discussed above.  However, it does not teach said optical fiber is sensitive to broadside seismic waves relative to said cable.
Hornman teaches said optical fiber is sensitive to broadside seismic waves relative to said cable (Title; Col 4, lines 53-55).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Williamson with the optical fiber of Hornman since such a modification would have provided for 3C sensing from which the direction of travel of the sensed signal can be determined.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645